—Appeal by the defen*575dant from a judgment of the Supreme Court, Queens County (Kohm, J.), rendered March 21, 1994, convicting her of criminal sale of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]).
We have reviewed the defendant’s remaining contentions and find them to be without merit. Sullivan, J. P., Thompson, Hart and Goldstein, JJ., concur.